AMENDMENT
TO THE
SEVERANCE BENEFITS POLICY
     THIS AGREEMENT is made by GulfMark Offshore, Inc., a Delaware corporation
(the “Company”),
WITNESSETH:
     WHEREAS, the Company previously adopted the Severance Benefits Policy (the
“Policy”);
     WHEREAS, the Company desires to amend the Policy;
     NOW, THEREFORE, the Board of Directors agrees that effective October 13,
2009, Section D.3 of the Policy is completely amended and restated to provide as
follows:
     3. Change of Control
If, in connection with a Change of Control, an employee accepts an offer of (or
continues) employment with the purchasing (or surviving) entity that is
substantially equivalent to his/her current position with the Company
immediately prior to the Change of Control, he/she will not be eligible for
severance pay. However, if within nine months following any such Change of
Control, an employee is terminated for any reason other than resignation or for
cause, the employee will be entitled to benefits defined herein and severance
pay as follows:
a. Notification pay: If an advance notification is not possible, four weeks of
pay in lieu of notice will be paid in addition to severance pay as outlined
below.
b. Severance pay: Employees receive three weeks of pay per year of service, with
a minimum number of weeks commensurate with their employment category and a
maximum of fifty-two weeks. The amount of severance pay is reduced by payments,
if any, mandated by employment laws of the employee’s country of residence or
assignment as applicable. The following categories apply for purposes of this
policy:
Category I: (Minimum of 36 weeks)
Manager – Singapore / Liverpool / Norway
Technical Manager
Operations Manager
Account Manager
Chartering Manager
Human Resources Manager
Corporate Controller

 



--------------------------------------------------------------------------------



 



Category II: (Minimum of 24 weeks)
Operations Superintendent
Assistant Corporate Controller
Division Controller
Office Manager – Singapore
Purchasing Manager
Category III: (Minimum of 8 weeks)
All other salaried personnel
“Change of Control” shall mean the occurrence of any one or more of the
following:
     (i) Change in Board Composition. Individuals who constitute the members of
the Board of Directors of the Company (the “Board”) as of the date hereof (the
“Incumbent Directors”), cease for any reason to constitute at least a majority
of members of the Board; provided that any individual becoming a director of the
Company subsequent to the date hereof shall be considered an Incumbent Director
if such individual’s appointment, election or nomination was approved by a vote
of at least 50% of the Incumbent Directors; provided further that any such
individual whose initial assumption of office is in connection with an actual or
threatened election contest relating to the election of members of the Board or
other actual or threatened solicitation of proxies or contests by or on behalf
of a “person” (within the meaning of Sections 13(d) and 14(d) of the Securities
Exchange Act of 1934, as amended (the “Exchange Act”)) other than the Board,
including by reason of agreement intended to avoid or settle any such actual or
threatened contest or solicitation, shall not be considered an Incumbent
Director;
     (ii) Business Combination. Consummation of (i) a reorganization, merger,
consolidation, share exchange or other business combination involving the
Company or any of its subsidiaries or the disposition of all or substantially
all the assets of the Company, whether in one or a series of related
transactions, or (ii) the acquisition of assets or stock of another entity by
the Company (either, a “Business Combination”), excluding, however, any Business
Combination pursuant to which: (A) individuals who were the “beneficial owners”
(as such term is defined in Rule 13d-3 under the Exchange Act), respectively, of
the then outstanding shares of common stock of the Company (the “Outstanding
Stock”) and the combined voting power of the then outstanding securities
entitled to vote generally in the election of directors of the Company (the
“Outstanding Company Voting Securities”) immediately prior to such Business
Combination beneficially own, upon consummation of such Business Combination,
directly or indirectly, more than 50% of the then outstanding shares of common
stock (or similar securities or interests in the case of an entity other than a
corporation) and more than 50% of the combined voting power of the then
outstanding securities (or interests) entitled to vote generally in the election
of directors (or in the selection of any other similar governing body in the
case of an entity other than a

-2-



--------------------------------------------------------------------------------



 



corporation) of the Surviving Corporation (as defined below) in substantially
the same proportions as their ownership of the Outstanding Stock and Outstanding
Company Voting Securities, immediately prior to the consummation of such
Business Combination (that is, excluding any outstanding voting securities of
the Surviving Corporation that such beneficial owners hold immediately following
the consummation of the Business Combination as a result of their ownership
prior to such consummation of voting securities of any company or other entity
involved in or forming part of such Business Combination other than the
Company); (B) no person (other than the Company, any subsidiary of the Company,
any employee benefit plan of the Company or any of its subsidiaries or any
trustee or other fiduciary holding securities under an employee benefit plan of
the Company or any subsidiary of the Company) or group (as such term is defined
in Rule 13d-3 under the Exchange Act) becomes the beneficial owner of 20% or
more of either (x) the then outstanding shares of common stock (or similar
securities or interests in the case of entity other than a corporation) of the
Surviving Corporation, or (y) the combined voting power of the then outstanding
securities (or interests) entitled to vote generally in the election of
directors (or in the selection of any other similar governing body in the case
of an entity other than a corporation); and (C) individuals who were Incumbent
Directors at the time of the execution of the initial agreement or of the action
of the Board providing for such Business Combination constitute at least a
majority of the members of the board of directors (or of any similar governing
body in the case of an entity other than a corporation) of the Surviving
Corporation; where for purposes of this subsection (b), the term “Surviving
Corporation” means the entity resulting from a Business Combination or, if such
entity is a direct or indirect subsidiary of another entity, the entity that is
the ultimate parent of the entity resulting from such Business Combination;
     (iii) Stock Acquisition. Any person (other than the Company, any subsidiary
of the Company, any employee benefit plan of the Company or any of its
subsidiaries or any trustee or other fiduciary holding securities under an
employee benefit plan of the Company or any subsidiary of the Company) or group
becomes the beneficial owner of 20% or more of either (x) the Outstanding Stock
or (y) the Outstanding Company Voting Securities; provided, however, that for
purposes of this subsection (c), no Change of Control shall be deemed to have
occurred as a result of any acquisition directly from the Company; or
     (iv) Liquidation. Approval by the stockholders of the Company of a complete
liquidation or dissolution of the Company (or, if no such approval is required,
the consummation of such a liquidation or dissolution).
Adopted by the Board of Directors
On October 13, 2009

-3-